ALMON, Justice.
This appeal comes from a judgment on a jury verdict for the defendant in a personal injury action against a co-employee of plaintiff Wavie Cannon, Jr. All of the issues raised by Mr. Cannon (whose wife joined as a plaintiff) concern the admission or exclusion of evidence about the extent of his damages, that is, the amount of his lost income and whether he was malingering. It was undisputed that he fell off a ladder while changing light bulbs at work and was injured. He incurred medical expenses for his undisputed injuries. There were significant issues, however, as to whether the defendant was negligent, breached any duty, or otherwise contributed to the plaintiff’s injury. The plaintiff does not contend that the jury found the defendant liable but awarded no damages, and we see no indication that the verdict was so rendered.
The jury having found for the defendant on the issue of liability, the issues regarding the extent of damages present no reversible error.
“[Ejrror in the rejection or admission of evidence going merely to.the extent of injury and damages will not work a reversal where, as here, there was a general verdict absolving the defendants from liability.”
Broughton v. Kilpatrick, 362 So.2d 865, 867 (Ala.1978), citing Reed v. L. Hammel Dry Goods Co., 215 Ala. 494, 111 So. 237 (1927), and cases cited at 2B Alabama Digest, Appeal & Error Key No. 1052(5); see also cases cited at Key No. 1056.4.
There being no issue raised that would support a reversal of the judgment on the jury verdict finding the defendant not liable, the judgment is affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ADAMS and STEAGALL, JJ., concur.